DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 	Claims 1, 2, 4-6, 8-21 and 23-28 are pending in the instant application 

Election/Restriction
Per the amendment (below), claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-19 and 22-26, directed to processes of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  It is noted the original restriction requirement was based on lack of unity.  With the below amendment to the claims, all claims now share unity of invention, as they share the special technical feature of the hydrogel composition of claim 1.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Antoinette Konski on 4/12/2021.

The application has been amended as follows: 
In the specification:
At page 14, following paragraph 0064, amend Table 1 as follows:

Table I: Amniotic Membrane Decellularization Protocol

Time
Weighed amniotic membrane

Freeze and thaw amniotic membrane
24 hour cycle x 3
De-ionized water wash
30 minutes x 3
0.02% trypsin/0.05% EDTA
1 hour
De-ionized water rinse with massage

3% Triton X-100 
1 hour
De-ionized water rinse with massage

4% sodium deoxycholic acid
1 hour
De-ionized water rinse with massage

0.1% peracetic acid/4% ethanol
2 hours
1X Phosphate buffered solution (PBS) rinse
15 minutes
De-ionized water wash
15 minutes x 2
Remove excess deionized water and freeze product in the -20oC freezer




At pages 14-15, amend paragraph 0065 as follows:
[0065] As is apparent to the skilled artisan, the above times and compositions can be varied and still be within the scope and spirit of this invention.  For example, provided herein is a method to decellularize amniotic membrane tissue comprising, or alternatively consisting essentially of, or yet further consisting of: freezing de-ionized water for about 30 minutes for at least 2, or alternatively at least 3, or alternatively at least 4 cycles.  A detergent solution is added to lyse cells and aid in decellularization, such as 3% Triton X-100 (t-Octylphenoxypolyethoxyethanol), and the composition is transferred to shaker a for about one hour, and then rinsed with de-ionized water for about 1 hour, or at least 30 minutes to remove the detergent solution. A 4 % sodium deoxycholic acid solution is added to the product to further decellularize the tissue and the composition is transferred to a Stoval Belly Dancer for at least 30 minutes, or at least an hour, followed by a de-ionized water massage as noted above. The product is returned to the shaker and a solution of about 0.1% peracetic acid/4% ethanol is added for at least 1.5 hours, or at least 2 hours, to disinfect and remove residual nucleic acids from the ECM with minimal effects to the composition and structure. The composition is then rinsed with 1X Phosphate buffered solution (PBS) on shaker for at least 10 minutes, or alternatively at least 15 minutes. The product is rinsed again (at least once, or twice or more) with de-ionized water wash on shaker for at least 10 minutes, or alternatively at least 15 minutes. Excess water is removed and the product can be frozen or further processed for storage. 


In the claims:
Claim 1 is amended as follows:
Claim 1 (Currently Amended) A hydrogel composition comprising:
	a powdered and freeze dried decellularized amniotic membrane (DCM), the amniotic membrane being decellularized using a method comprising:
	adding to the amniotic membrane about a 3% detergent solution comprising t-octylphenoxypolyethoxyethanol 
	rinsing with de-ionized water to remove the detergent solution,	
	adding about a 4% sodium deoxycholic acid solution to further decellularize the membrane,

	adding a solution of about 0.1% peracetic acid/4% ethanol solution to remove residual nucleic acids,
	rinsing with a composition comprising phosphate buffered saline and subsequently de-ionized water, and
	removing excess water;
	stem cells;
	a non-cytotoxic cross-linking agent; and
	a carrier comprising buffered saline. 

Claim 9 is amended as follows:
Claim 9 (Currently Amended) A method to culture a cell, comprising mixing an exogenous [[the]] cell with the [[DCM]] hydrogel composition of claim [[2]] 1, and culturing the exogenous cell under conditions that favor growth and expansion of the exogenous cell.  

Claim 11 is amended as follows:
Claim 11 (Currently Amended) The method of claim 9, wherein the exogenous cell is selected from the group consisting of a stem celland a mesenchymal stem cell.

Claim 12 is amended as follows:
Claim 12 (Currently Amended)  A method to treat a wound, comprising administering to a subject in need thereof, an effective amount of the hydrogel composition of claim 1, thereby treating the wound.

Claim 13 is amended as follows:
Claim 13 (Currently Amended) A method for regulating, treating or preventing inflammation in a subject in need thereof, comprising administering to the subject in need thereof, an effective amount of the hydrogel composition of claim 1, thereby regulating, treating or preventing inflammation. 

amended as follows:
Claim 14 Currently Amended) A method for treating or preventing adhesion or scar formation in a subject in need thereof, comprising administering to the subject in need thereof, an effective amount of the hydrogel composition of claim 1, thereby treating or preventing adhesion or scar formation.

Claim 15 is amended as follows:
Claim 15 (Currently Amended) A method to treat spinal cord injury or Spina bifida, comprising administering to a subject in need thereof an effective amount of the hydrogel composition of claim 1, thereby treating spinal cord injury or Spina bifida.

Claim 16 is amended as follows:
Claim 16 (Currently Amended) A method to promote vascularization in a subject in need thereof, comprising administering to the subject in need thereof, an effective amount of the hydrogel composition of claim 1, thereby promoting vascularization in the subject.


Claim 18 is amended as follows:
Claim 18 (Currently Amended) The method of claim 17, wherein the stem cells are autologous or allogeneic to the subject being treated.


Claim 22 is cancelled:
Claim 22 (Cancelled) 

Claim 26 is amended as follows:
Claim 26 (Currently Amended) A method to promote neural tissue repair or regeneration, comprising administering to a subject in need thereof an effective amount of thehydrogel composition of claim 1, thereby promoting neural tissue repair or regeneration. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The originally filed specification at para. 0064 referenced the decellularization technique of Brown et al (2006) Tissue Engineering 12:519-526.  The technique is described in Table 1 and in subsequent para. 0065.  However, the originally filed specification only recites use of 3% “Triton”, it does not specify which Triton detergent is used.  The originally filed specification at para 0115 states “All publications, patent applications, patents, and other references mentioned herein are expressly incorporated by reference in their entirety, to the same extent as if each were incorporated by reference individually.”  Therefore, Brown et al is incorporated by reference.  A copy of Brown et al is of record in the application file.  The decellularization protocol of Brown et al uses 3% Triton X-100 (See Brown et al, paragraph spanning pages 520-521).  Triton X-100 is chemical t- octylphenoxypolyethoxyethanol.  The specification has been amended, per Examiner Amendment above, to incorporate the detail that the Triton detergent used is Triton X-100 (t-octylphenoxypolyethoxyethanol).  This is subject matter which was properly incorporated by reference via the Brown et al paper, and is thus not new matter. 

Claim interpretation: Claim 1 is directed to a hydrogel.  A hydrogel is a semi rigid colloidal dispersion of a solid within water (See dictionary.com definitions for “gel” and “hydrogel”).  The hydrogel is then described as comprising the following four components (a) a powdered and freeze dried decellularized amniotic membrane (DCM), (b) stem cells, (c) a non-cytotoxic cross-linking agent, and (d) a carrier comprising buffered saline (letters added by Examiner).
	Regarding component (a): The term powdered is interpreted as meaning ‘matter in a finely divided state: particulate matter’ (see Merriam-Webster Online dictionary definition for “powder”).  This term is considered synonymous with particulated or particles of.  The term freeze dried means that the material has had water sublimed from the product after it is frozen.  The term is considered synonymous with lyophilized.  However, because the overall composition is a hydrogel, any formerly freeze-dried material will be rehydrated by virtue of being in a hydrogel.  The broadest reasonable interpretation of DCM encompasses an intact amniotic membrane from which cells have been (at least substantially) removed.  Thus, powdered and freeze dried DCM in a hydrogel will i.e. retaining the 3D microstructure of DCM) as well as any cell-free particulated/powder formed from isolated components or elements of amniotic membrane.  Claim 1 now recites product-by-process limitations directed to the method by which the DCM of component (a) powdered and freeze dried DCM is decellularized, specifically requiring the DCM to be decellularized using a specific protocol utilizing 4% deoxycholic acid, 3% t-octylphenoxypolyethoxyethanol (Triton X-100), and 0.1% peracetic acid/4% ethanol.  As evidenced by Crapo et al (Biomaterials, 2011), the specific decellularization procedures does affect the final structure of the DCM.  The instant claims are limited to DCM decellularized by the specific protocol outlined in claim 1.  
	Regarding component (b): Any stem cell, including stem cells found in the amniotic membrane (i.e. those that would be removed by decellularization) are permitted. 
	Regarding component (c): A cross-linking agent will serve to cross-link proteins present within the DCM.  Cross-linking agents may be a chemical that causes cross-linking, or agents that create a condition where ionic linkages, hydrogen bonding, Van der Walls forces or other such physical cross-linkings are formed.
	Regarding component (d): The buffered saline carrier may be part of the water phase of the hydrogel or in addition thereto.

At the time the invention was made, gel compositions comprising particulated decellularized amniotic membrane particles were well known and/or obvious, see, e.g. Skardal et al (WO 14/040026), Chao et al (CN 104225667A), Liu (2012/0189583).  However, none of the prior art teaches or suggests use of particulated decellularized amniotic membrane decellularized by the specific method of claim 1.  As stated above, the decellularization method does affect the structure of the amniotic membrane extracellular matrix.  The instant claims are limited to a hydrogel comprising DCM created by the specific method steps claimed.  A generic teaching of “any decellularization method” will not render obvious selection of the particular decellularisation method claimed, nor the DCM particles created thereby.  

The methods of claims 9-19 and 23-26 are directed to methods of using of the hydrogel composition of claim 1.  The uses, though varied, are all considered enabled as the methods could be carried out by a person of ordinary skill in the art without undue experimentation.  At the time the invention was made, stem cells and/or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633